Title: 16th.
From: Adams, John Quincy
To: 


       This morning I went with the Count and Mr. Schiebe to see the royal Cabinet of curiosities which is vast; but not much in order; there are some very curious things in it; but there are others which are not worth looking at. There are two pieces of silver just as they came out of the mines in Norway, one of which is worth 5,000 Rxdallers, Danish and the other about 3,000. One would think seeing such enormous masses that the mines are very rich and that money is plenty, but it is quite the contrary, there is not scarce any specie in Copenhagen, all goes by bank bills, which are falling, and depreciating because they cannot be realized: if you carry one of these bills to the bank; suppose it to be a bill of 100. Rxdallers you will receive 10 Rxdallers Specie and all the rest in smaller bills.
      